PER CURIAM.
It appearing that at the time the petitioner was convicted and sentenced he had been adjudged incompetent, and the record containing no evidence to overcome the presumption that petitioner’s insanity continued at the time of commission of the .alleged crimes and imposition of sentences,
It is the order of this court that the judgments and sentences attacked be vacated and the petitioner remanded to the custody of the sheriff of Dade County for further proceedings upon the informations filed against him in accordance with the provisions of Sec. 917.01, Florida Statutes 1959, F.S.A., and the opinion of this court in Horace v. Culver, Fla., 111 So.2d 670.
ROBERTS, C. J., and TERRELL, THOMAS, O’CONNELL and CALDWELL, JT., concur.